 
ASSET PURCHASE AND SALE AGREEMENT
 
This Asset Purchase and Sale Agreement (the “Agreement”) is made and executed as
of the 17th day of July, 2009, by and between NeoMedia Technologies, Inc., a
company organized under the laws of  the State of Delaware, United States of
America, with its principal offices located at Two Concourse Parkway, Suite 500,
Atlanta, GA 30328, USA (the “Seller”) and Silver Bay Software LLC, a Limited
Liability Company organized under the laws of the State of Delaware, with its
principal place of business located at 100 Adams Street, Dunstable, MA, 01827,
USA (the “Purchaser”) (collectively referred to herein as “Parties” or
individually as “Party”). This Agreement shall be effective July 17, 2009 (the
“Effective Date”).
 
WITNESSETH
 
WHEREAS, Seller owns or controls, or both, all rights to the Products identified
in Schedule 1, and related technology and know-how and associated software,
documentation, hardware, peripheral equipment, customer lists, customer
agreements, service history, and other related items, listed on Schedule 2 (the
items listed on Schedules 1 and 2 are collectively to herein as the “Assets”),
all of which together allow customers of Seller who are listed in Schedule 3 to
print specific, individualized bar codes; and
 
WHEREAS, Purchaser wishes to purchase the Assets and Seller is willing to sell
the Assets in exchange for consideration as described below.
 
NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreements contained herein, and for other good and valuable consideration, the
receipt and adequacy of which are hereby acknowledged by each of the Parties
hereto, the Parties agree as follows:
 
ARTICLE I. DEFINITIONS
 
1.1           “Confidential Information” shall mean all information disclosed to
a Party (“Receiving Party”) by the other Party (“Disclosing Party”) in
connection with this Agreement that is conveyed (a) in written, graphic, or
other tangible form and conspicuously marked “confidential”, “proprietary” or in
some other manner to indicate its confidential or proprietary nature; or (b)
orally, provided that such information is designated in writing as confidential
or proprietary within thirty (30) days of such oral disclosure. Additionally,
subject to Article VI below, the following information shall be deemed
Confidential Information even if not conspicuously marked “confidential” or
“proprietary”: all know-how in whatever form, documentation, formulations,
algorithms, compilations, manuals, manufacturing processes, business methods,
computer programs, symbols, or other know-how and supporting material related to
the research, development, manufacture, marketing, sale, copyrights, trademarks,
patents, technology, trade secrets and internal management systems relating to
the Assets, whether conveyed verbally, in writing, on diskette, on tape or other
media.
 
1.2           “Product” or “Products” shall mean, individually and collectively,
those software products listed in Schedule 1.
 
1.3           “Documentation” shall mean all elements of Know-how, software,
customer agreements, service history and other Licensed Technology that are in
writing or other tangible form.
 
1.4           “Know-how” shall mean all trade secrets and Confidential
Information, including process or production information, formulas, information
on compositions of matter, techniques or methods related to the manufacture,
package, assembly, marketing, sale or distribution of the Licensed Products,
Know-how or Licensed Technology.
 

--------------------------------------------------------------------------------


 
1.5           “Transferred Technology” shall mean, individually and
collectively, the Know-how, and Confidential Information which are sold pursuant
to the terms of this Agreement, and are necessary for the marketing, sale or
distribution of the Services and licensing of the Products, and which are being
sold by the Seller to the Purchaser pursuant to this Agreement.
 
1.6           “Covered Products” shall mean the Products themselves, as well as
any product that is manufactured, used, marketed, distributed or sold by
Purchaser or any of its Subsidiaries or affiliates using any of the Transferred
Technology or Know-how.
 
1.7           “Licensed Copyrights” shall mean the Seller copyrighted material
associated with any and all Products.
 
1.8           “Subsidiaries” shall mean those corporate entities in which a
Party directly or indirectly owns 50% or more of the voting securities of such
corporate entities, or is otherwise related to a Party through 50% or more of
common ownership of the stock by the same parent.
 
1.9           “Customers” shall mean the listed persons and business and
governmental entities set forth in Schedule 3 attached hereto as well as any
successors, assigns or transferees of such persons and entities. “Customer”
shall mean an individual person, business or governmental entity, and its
successors, assigns or transferees, listed on Schedule 3.
 
1.10           “Services” shall include sales consultation, licensing, delivery,
billing, installation support, technical support and any and other services
required by customers to use the Products in the manner in which they are
intended.
 
1.11           “Revenue” shall mean payments from Customers received by either
Party on or after the Effective Date that result from the sale, lease,
licensing, or maintenance of the Covered Products.  Explicitly excluded from the
definition of Revenue shall be payments received by Purchaser related to
products other than the Covered Products, or payments received for Covered
Products from persons or entities who are not one of the Customers listed in
Schedule 3, including their successors, assigns or transferees.
 
ARTICLE II. SALE OF ASSETS
 
2.1           As of the Effective Date, Purchaser shall purchase and accept, and
Seller shall sell, assign, transfer, convey and deliver to Purchaser, all of
Seller’s rights, titles and interests in and to the Assets. As of the Effective
Date of this Agreement, except as may otherwise be set forth herein, Purchaser
shall have all rights to, responsibilities for, obligations of , and liabilities
related to the Assets and Seller shall be relieved of all such rights,
responsibilities, obligations, and liabilities.
 
2.2           Seller shall assist Purchaser in transitioning Customer
relationships from Seller to Purchaser. The Parties shall jointly draft and send
to each Customer a letter advising the Customer of the fact that Purchaser will
now be responsible for all future relations with Customers related to the
services provided by means of the Assets (the “Services”) and how to contact
Purchaser. In the event that, after the Effective Date, a Customer or other
person or entity contacts Seller about any issue related to the Products,
Services, or to the Assets themselves or the sale thereof to Purchaser, Seller
shall refer such Customer to Purchaser. In the event any person or entity makes
an inquiry of Seller about purchasing the Services or purchasing or licensing
the Products, Seller shall refer such person or entity to Purchaser.
 
2.3           Upon the Effective Date, Purchaser shall be responsible for
billing of, and have the rights to all Revenue from, all Customers and any and
all other persons or entities who purchase Services or purchase or license
Products after the Effective Date. To assist Purchaser in such billing, Seller
shall make available to Purchaser, upon Purchaser’s request, copies of its
billing record for the Customers. In the event Seller receives, on or after the
Effective Date, a payment related to the Services or Products, Seller shall,
within thirty (30) days, forward such payment in full to Purchaser, and such
payment shall be considered Revenue as defined above. Seller shall have the sole
right to any payments received by Seller prior to the Effective Date and shall
have no obligation to forward such payments to Purchaser.
 

--------------------------------------------------------------------------------


 
2.4           As of the Effective Date, Purchaser shall be responsible for
providing the Services to the Customers, including but not limited to responding
to and rectifying any Customer service claims or complaints, whether the matter
that gave rise to such claim or complaint occurred prior to or after the
Effective Date.
 
2.5           Purchaser shall not represent to any entity or person, in any
manner, that it represents, acts on behalf of, is an agent for, or is otherwise
authorized to bind or act on behalf of Seller.
 
2.6           As of the Effective Date, Purchaser shall have the exclusive right
to prosecute, maintain, defend and enforce the Assets referred to in this
Agreement, entirely at its own cost and discretion and Seller shall have no
right or obligation to take any action for the prosecution, maintenance, defense
or enforcement of the Assets in any way.
 
2.7           Except for the Assets sold under this Agreement, Purchaser is not
granted any license or other rights relating to the products or patents or other
intellectual property rights of the Seller whether by implication or otherwise.
 
ARTICLE III. REVENUES AND ROYALTY
 
3.1           Purchaser shall be entitled to all Revenues received on or after
the Effective Date. In consideration for its acquisition of the Assets,
Purchaser shall pay to Seller a royalty of twenty percent (20%) of the Revenues
received during the three (3) year period commencing on the Effective Date (the
“Royalty”), subject to the Credit defined below.
 
3.2           The Parties acknowledge and agree that certain changes and
upgrades may have to be made to the Assets in order for the Services to continue
to perform in a satisfactory manner. Purchaser shall be solely responsible, at
its sole expense, for making any such changes and upgrades that the Purchaser,
in its sole discretion, deems necessary and Purchaser shall make such changes in
a manner and in a time frame that does not adversely affect the Customers.
However, Purchaser assumes all liabilities to make such changes consistent with
its assumption of all liabilities and obligations to the Customers under the
license agreements assumed by Purchaser in this Agreement and in the license
agreements with the Customers.  In consideration for making such changes and
upgrades, Purchaser shall receive a credit against the Royalty of no more than
Fifty Thousand Dollars ($50,000) (the “Credit”). This Credit shall be applied
against the Royalty as a credit to the amount Purchaser otherwise owes Seller as
a Royalty for that quarter until the accumulated credits against the royalty
shall equal but not exceed $50,000. Thereafter the Royalty shall be paid to the
Purchaser in full.
 
3.3           Payment of Royalties shall be made on a quarterly basis. Each
payment shall be made within thirty (30) days after the end of each quarter and
shall include a summary statement of the Revenues, the Royalty calculation and
the Credit applied, if any. In the event of termination of this Agreement, a
final Royalty payment shall be made within thirty (30) days following such
termination.
 
3.3           All payments owed to Seller pursuant to this Article III Revenues
and Royalty shall be made in U.S. Dollars in accordance with payment
instructions given by Seller.
 

--------------------------------------------------------------------------------


 
ARTICLE IV. WARRANTIES
 
No warranties, express, implied or statutory are made with respect to the Assets
or any part thereof except as expressly set forth in this Section.
 
4.1.           The Seller represents and warrants that: (i) the Seller is duly
authorized and has the requisite power and authority to enter into this
Agreement and to perform Seller’s obligations hereunder; (ii) the Seller has
full right and title to the Assets without encumbrance or lien and the right to
sell the Assets; (iii) the execution, delivery and performance by the Seller of
this Agreement will not violate any provision of any applicable law or
regulation presently in effect or any provision of its constituent documents or
result in a breach of any agreement, obligation or restriction by which the
Seller is bound; (iv) this Agreement is a legal, valid and binding obligation of
Seller, enforceable against the Seller in accordance with the Agreement’s terms
and conditions; (v) the Seller is not under any obligation to any person,
contractual or otherwise, conflicting or inconsistent in any respect with the
terms of this Agreement or which would impede the diligent and complete
fulfillment of the Seller’s obligations hereunder; and (vi) the Assets sold by
the Seller hereunder are provided on an “AS IS” basis and subject to the further
limitations set forth in Section 4.3 below.
 
4.2           Purchaser represents and warrants that: (i) Purchaser is
authorized by its board of directors or shareholders’ meeting to have the
requisite power and authority to enter into this Agreement and to perform
Purchaser’s obligations hereunder; (ii) Purchaser has conducted sufficient due
diligence investigation with respect to the Assets in all respects, including
but not limited to, the technical effectiveness thereof; (iii) the execution,
delivery and performance by the Purchaser of this Agreement will not violate any
provision of any applicable law or regulation presently in effect or any
provision of the Purchaser’s constituent documents or result in a breach of any
agreement, obligation or restriction by which the Purchaser is bound; (iv) this
Agreement is a legal, valid and binding obligation of Purchaser, enforceable
against the Purchaser in accordance with the Agreement’s terms and conditions;
(v) the Purchaser is not under any obligation to any person, contractual or
otherwise, conflicting or inconsistent in any respect with the terms of this
Agreement or which would impede the diligent and complete fulfillment of the
Purchaser’s obligations hereunder; and (vi) the Assets purchased by it hereunder
are purchased on an “AS IS” basis and subject to the further limitations set
forth in Section 4.3 below.
 
4.3           The provisions of Article IV allocate the risks under this
Agreement between the Seller and the Purchaser, and the respective benefits and
obligations described herein reflect such allocation of risk and the limitation
of liability agreed to under this Agreement. Nothing in this Article IV shall be
construed as: (i) a warranty or representation by Seller as to the validity or
scope of any component of the Assets; or (ii) a warranty or representation that
anything made, used, sold or otherwise disposed of under this Agreement does not
or will not infringe the intellectual property rights of third parties; or (iii)
a requirement that either Party shall file any patent application, secure any
patent or maintain any patent in force; or (iv) conferring a right to use in
advertising, publicity or otherwise any trademark or tradename of the other
Party; or (v) granting by implication, estoppel or otherwise any License or
rights under any patent, technology, trademark or copyright other than the
Assets, Know-how and Licensed Copyrights.
 

--------------------------------------------------------------------------------


 
THE WARRANTIES EXPRESSLY SET FORTH IN THIS SECTION ABOVE ARE EXCLUSIVE AND IN
LIEU OF ALL OTHER WARRANTIES, AND THERE ARE NO OTHER REPRESENTATIONS OR
WARRANTIES OF ANY KIND, WHETHER WRITTEN, ORAL, EXPRESS, IMPLIED OR STATUTORY,
INCLUDING BUT NOT LIMITED TO IMPLIED WARRANTIES OF MERCHANTABILITY AND FITNESS
FOR A PARTICULAR PURPOSE. SELLER SHALL NOT HAVE ANY LIABILITY OF ANY NATURE WITH
REGARD TO THE VALUE, ADEQUACY, FREEDOM FROM FAULT OR INFRINGEMENT, QUALITY,
EFFICIENCY, SUITABILITY, EFFECTIVENESS, ACCURACY, CHARACTERISTICS, VALIDITY,
SCOPE OR USEFULNESS OF THE ASSETS, INCLUDING BUT NOT LIMITED TO ANY LICENSED
TECHNOLOGY, KNOW-HOW, OR LICENSED TRADEMARK & COPYRIGHT. IN NO EVENT WILL THE
SELLER OR ANY OF ITS SUPPLIERS, SUBSIDIARIES, EMPLOYEES, OFFICERS, DIRECTORS OR
AGENTS BE LIABLE FOR: (1) LOST PROFITS, LOST DATA OR LOST USE, OR ANY OTHER
INCIDENTAL OR CONSEQUENTIAL DAMAGES, OR FOR ANY INDIRECT, SPECIAL OR PUNITIVE
DAMAGES REGARDLESS OF THE FORM OF ACTION, WHETHER IN CONTRACT, TORT (INCLUDING
NEGLIGENCE), STRICT PRODUCT LIABILITY OR OTHERWISE, EVEN IF SELLER OR ANY OF ITS
SUPPLIERS, SUBSIDIARIES, EMPLOYEES, OFFICERS, DIRECTORS OR AGENTS HAVE BEEN
ADVISED OF THE POSSIBILITY OF SUCH DAMAGES; (2) DAMAGES CAUSED BY THE
PURCHASER’S FAILURE TO PERFORM ITS RESPONSIBILITIES UNDER THIS AGREEMENT; (3)
REPAIRS OR ALTERATIONS TO THE LICENSED TECHNOLOGY OR LICENSED PRODUCTS DONE
WITHOUT THE PRIOR WRITTEN APPROVAL OF THE SELLER; (4) USE OF THE ASSETS IN A
MANNER THAT IS NOT AUTHORIZED BY THIS AGREEMENT; OR (5) THE MANUFACTURE, USE,
MARKETING, DISTRIBUTION, SALE, OR OTHER DISPOSITION BY PURCHASER, ITS AFFILIATES
OR SUBSIDIARIES OR THEIR VENDEES OR OTHER TRANSFEREES OF LICENSED PRODUCTS
INCORPORATING OR SOLD IN CONNECTION WITH THE , KNOW-HOW, LICENSED TECHNOLOGY OR
LICENSED TRADEMARKS & COPYRIGHTS. NOTHING CONTAINED IN THIS AGREEMENT SHALL BE
CONSTRUED AS A WARRANTY OR REPRESENTATION THAT THE POSSESSION OR USE OF THE
ASSETS WILL PRODUCE PRODUCTS FREE FROM DEFECTS OR INFRINGEMENT OF INTELLECTUAL
PROPERTY RIGHTS OF THIRD PARTIES. NO DEMAND, CLAIM, SETTLEMENT, AWARD OR
JUDGMENT BY OR TO ANY THIRD PARTY CONCERNING ANY OF THE FOREGOING ENTITLE
PURCHASER TO REIMBURSEMENT OF ANY COMPENSATION OR ROYALTY PAID PURSUANT TO THIS
AGREEMENT OR TO ANY OTHER RELIEF.
 
ARTICLE V. INDEMNIFICATION
 
5.1           Purchaser shall defend, indemnify and hold harmless Seller and its
Subsidiaries, directors, officers, employees, agents, representatives and
consultants thereof (“Indemnified Persons”) from and against any and all claims,
actions, damages, losses, expenses, costs (including without limitation
reasonable attorneys’ fees and litigation or arbitration costs) or other
liability incurred by the Seller and Indemnified Persons, arising out of or
relating to any allegation of or actual breach of any: (1) term or condition of
this Agreement by Purchaser or its subsidiaries, affiliates, officers,
directors, employees, agents, representatives, or consultants (“the Indemnifying
Parties”); (2) representation, warranty or covenant of Purchaser or the
Indemnifying Parties under this Agreement; (3) negligence or willful misconduct
by Purchaser or the Indemnifying Parties and (4) alleged infringement or
violation by Purchaser or the Indemnifying Parties of any third person’s
intellectual property rights arising as a result of Purchaser’s or the
Indemnifying Party’s use, sale, import, export, marketing, distribution or
manufacture of the Assets outside the scope of the sale under this Agreement;
provided, that Seller shall provide to Purchaser prompt written notice of any
such claim for which indemnification is sought and shall further provide
reasonable cooperation in the defense and all related settlement negotiations
thereof. Purchaser shall have the sole right to control the defense of a claim
for which indemnification is sought hereunder. Notwithstanding any of the
foregoing, the Seller and the Indemnified Persons shall have the right, in its
absolute discretion and at its sole cost, to employ attorneys of its own choice
in the defense of such claim. Neither Party shall have any liability for claims
arising out of the other Party’s use of the Assets, including but not limited to
the Licensed Technology, Know-how, Licensed Patents, Licensed Trademarks &
Copyrights or the Licensed Products whether authorized by this Agreement or
otherwise.
 

--------------------------------------------------------------------------------


 
5.2           Seller shall defend, indemnify and hold harmless Purchaser and its
Subsidiaries, directors, officers, employees, agents, representatives and
consultants thereof (“Indemnified Persons”) from and against any and all claims,
actions, damages, losses, expenses, costs (including without limitation
reasonable attorneys’ fees and litigation or arbitration costs) or other
liability incurred by the Purchaser and Indemnified Persons, arising out of or
relating to any allegation of or actual breach of any: (1) term or condition of
this Agreement by Seller or its subsidiaries, affiliates, officers, directors,
employees, agents, representatives, or consultants (“the Indemnifying Parties”);
(2) representation, warranty or covenant of Seller or the Indemnifying Parties
under this Agreement; (3) negligence or willful misconduct by Seller or the
Indemnifying Parties and (4) alleged infringement or violation by Seller or the
Indemnifying Parties of any third person’s intellectual property rights arising
as a result of Seller’s or the Indemnifying Party’s use, sale, import, export,
marketing, distribution or manufacture of the Assets outside the scope of the
sale under this Agreement; provided, that Purchaser shall provide to Seller
prompt written notice of any such claim for which indemnification is sought and
shall further provide reasonable cooperation in the defense and all related
settlement negotiations thereof. Seller shall have the sole right to control the
defense of a claim for which indemnification is sought hereunder.
Notwithstanding any of the foregoing, the Purchaser and the Indemnified Persons
shall have the right, in its absolute discretion and at its sole cost, to employ
attorneys of its own choice in the defense of such claim. Neither Party shall
have any liability for claims arising out of the other Party’s use of the
Assets, including but not limited to the Licensed Technology, Know-how, Licensed
Patents, Licensed Trademarks & Copyrights or the Licensed Products whether
authorized by this Agreement or otherwise.
 
5.3           The Indemnifying Persons in Section 5.1, shall further indemnify
and hold harmless the Indemnified Persons in Section 5.1 for any claim by any
person, whether or not a Customer, arising out of the sale or use of the
Services, whether such claim arose prior to or after the Effective Date and
whether or not such claim relates to an alleged failure of the Services to
operate properly or in a manner consistent with any contractual obligation that
Seller or Purchaser may have with the person. Not by way of limitation, but by
way of example, this indemnity shall extend to claims made under tort or
contract, or both, and claims for legal or equitable, or both, relief. This
indemnity shall apply to any such claims whether or not either Party knew or
should have known of such claim or potential claim.
 
ARTICLE VI. CONFIDENTIALITY
 
6.1           Neither Party shall originate or otherwise publish any news
release, or other public announcement, written or oral, regarding this Agreement
or the existence of an arrangement between the Parties without the prior written
approval of the other Party. If either of the Parties learn Confidential
Information of the other Party, such Party shall keep confidential the
Confidential Information and shall not use or disclose, either directly or
indirectly, to any person or entity the Confidential Information of the other
Party for any purpose other than as provided for in this Agreement without the
express, written permission of the other Party, except that each Party may: (i)
use the Confidential Information of the other Party to carry out the activities
expressly permitted hereunder; (ii) disclose the Confidential Information of the
other Party to those persons who have a need to know such Confidential
Information in order to carry out the activities expressly permitted hereunder
on behalf of the Receiving Party and who are bound by confidentiality
obligations no less stringent than those contained herein; and (iii) disclose
the Confidential Information as required by law or orders from any government
departments, legislative bodies or governing courts, provided that, in such
event, the Receiving Party subject to such obligation shall promptly notify the
Disclosing Party to allow intervention to contest or minimize the scope of the
disclosure or apply for a protective order. Each Party agrees to take
precautions to prevent unauthorized disclosure or use of the Confidential
Information, and such precautions shall be consistent with the precautions used
to protect the Receiving Party’s own confidential information of like
significance, but in no event less than the care exercised by a reasonable
business person in the protection of its valuable confidential information. In
the event that the Receiving Party learns or has reason to believe that any
person who has had access to the Confidential Information of the Disclosing
Party has violated or intends to violate the terms of this Agreement, the
Receiving Party shall immediately notify the Disclosing Party and shall
cooperate with the Disclosing Party in seeking any relief against any such
person or violation.
 

--------------------------------------------------------------------------------


 
6.2           Notwithstanding anything to the contrary set forth herein,
Confidential Information shall not include and the obligations of non-disclosure
and confidentiality set forth in this Section shall not extend to (i) any
information lawfully in the Receiving Party’s possession prior to the date of
disclosure thereof by the Disclosing Party which is not otherwise subject to a
confidentiality agreement, (ii) any information which is in the public domain or
hereafter becomes a part thereof through no fault of the Receiving Party, (iii)
any information that becomes available to the Receiving Party on a
non-confidential and lawful basis from a source other than the Disclosing Party
and not otherwise through a breach of a confidentiality and/or non-disclosure
obligation by a third party, (iv) any information independently developed by the
Receiving Party and as to which the Receiving Party can demonstrate by
reasonable documentary proof is not based on the Disclosing Party’s Confidential
Information, and is not otherwise subject to any protection by law, or (v) any
information disclosed by the Disclosing Party to the Receiving Party that is
expressed in writing by the Disclosing Party to be non-confidential.
 
ARTICLE VII. RECORDS AND REPORTS
 
7.1           Purchaser agrees to keep and maintain, in accordance with
generally accepted accounting principles and procedures, complete and accurate
customary records and books of account of all Revenues and of all sales, whether
for cash or on credit, and all sales transactions underlying the Revenues.
Seller shall be entitled, upon reasonable written notice, during business hours,
through its duly authorized agents, attorneys, or accountants, to audit any and
all such information in Purchaser’s records and books of account, bearing on
Purchaser’s Revenues and sales underlying the Revenues. Seller shall be limited
to one audit per calendar year unless Seller has reasonable reason to believe
Purchaser is or has not reported accurately its Revenues or underlying sales. In
such event, Seller may audit Purchaser’s records each quarter. If any such audit
discloses that the payable Royalties were understated in Purchaser’s reports to
Seller by five percent (5%) or more, Purchaser shall immediately pay to Seller
one hundred and five percent (105%) of the additional payments due. In addition,
if the understatement was more than five percent (5%) of the amount actually
reported by Purchaser to Seller, Purchaser shall pay to Seller on demand
Seller’s expenses incurred in such audit.
 
7.2           Notwithstanding any other provision of this Agreement, or
termination of this Agreement for any reason, Purchaser shall maintain the
records and reports referred to herein for a period of five (5) years after such
records and reports are generated, or for any longer period as may be required
under applicable law.
 
ARTICLE VIII. TAXES & INSURANCE
 
8.1           Each Party shall be responsible to pay all applicable taxes,
levies, duties in connection with the Party’s respective benefits and
obligations under this Agreement.
 
  ARTICLE IX. TERM AND TERMINATION
 
9.1           This Agreement shall remain in full force and effect for three (3)
years after the Effective Date, unless this Agreement is terminated earlier for
any reason provided for herein.
 
9.2.           Either Party may terminate this Agreement by giving not less than
thirty (30) calendar days’ written notice to the other Party of a material
breach of any of the terms or conditions of this Agreement by the other Party,
if the other Party fails to cure its breach within the thirty (30) calendar
days’ notice period.
 
9.3           The Seller may terminate this Agreement upon written notice in the
event of any of the following occurrences: (i) that a petition for Purchaser’s
bankruptcy has been filed and is not discharged within thirty (30) days, whether
voluntary or involuntary; (ii) an assignment of Purchaser’s assets is made for
the benefit of creditors; (iii) the appointment of a trustee or receiver is made
to take charge of Purchaser’s business for any reason; or (iv) Purchaser becomes
insolvent or ceases to conduct business in the normal course.
 
9.4           Upon termination of this Agreement for any reason, other than its
expiration at the end of the three (3) year term following the Effective Date,
all rights to the Assets shall revert to Seller and Purchaser shall have no
further right to the Assets or the Revenues; rather, in such event, Seller shall
be entitled to all subsequent Revenues and shall assume all rights, duties,
obligations and liabilities pertaining to the Customers.  Such termination shall
not relieve Purchaser of any financial liability or obligation which accrued
prior to such termination, nor shall it affect any provision which shall be
effective after such termination as stipulated or implied herein.
 

--------------------------------------------------------------------------------


 
9.5           Upon the termination of this Agreement at the expiration of the
three (3) year term following the Effective Date, Purchaser shall retain all
rights, duties, obligations and liabilities pertaining to the Assets, and shall
have no further liability or obligation to the Seller.
 
ARTICLE X. NOTICES
 
All notices, demands, requests or other communications given to, made or
required hereunder shall be in writing and shall be deemed sufficiently given if
sent by an internationally-recognized courier service, such as DHL or Federal
Express, prepaid, for second business day delivery, properly addressed to the
last-known address of the Party to which it is sent, or sent by telefacsimile
during business hours in the recipient’s time zone to the last known telefax
number of the Party with a confirmation copy sent the same business day by
international courier as provided above. All notices, demands or requests so
sent by international courier shall be deemed received when delivery is
confirmed by the courier or receipt is refused, whichever is sooner. All notices
so sent by telefacsimile shall be deemed received on the date transmitted,
provided a confirmation report indicating successful transmission is retained by
the Party giving notice and a copy is sent by international courier the same
business day as provided above. Until a Party receives written notice in the
manner herein prescribed to the contrary from the other Party, notices shall be
sent to:
 
In case of Seller:
 
NeoMedia Technologies, Inc.
Attention CEO or CFO
Two Concourse Parkway
Suite 500
Atlanta, GA 30328
 
In case of PURCHASER:
 
Silver Bay Software LLC
Attention CEO
100 Adams Street
Dunstable, MA 01827
 
Either Party may change its address by giving written notice to the other Party
in accordance with this Article, in which case such new address may be relied
upon by the other Party as the last known address of such Party for purposes of
this Article.
 
ARTICLE XI. ASSIGNMENT
 
11.1           This agreement shall inure to the benefit of, and be binding
upon, each Parties’ respective assigns and successors.
 

--------------------------------------------------------------------------------


 
11.2           The rights and obligations granted and imposed upon the Parties
pursuant to this Agreement shall not be assignable or otherwise capable of
delegation, transferable, or subject to encumbrance by act of either Party
without the express written consent of the other Party. Such consent shall not
be unreasonably withheld. For purposes of this paragraph, an “assignment” (and,
as appropriate, “assign”) shall include, but shall not be limited to, any
“Change in Control” which shall mean: (i) the acquisition, directly or
indirectly, by any person or entity within any twelve month period of securities
at issue (i.e., in the case of an assignment by the Purchaser, the Purchaser’s
outstanding stock; in the case of a purchase by the Purchaser, the company being
purchased) representing an aggregate of fifty percent (50%) or more of the
combined voting power of Purchaser’s then outstanding securities; (ii) the sale
or transfer of twenty percent (20%) or greater of either the assets or voting
securities of Purchaser; or (iii) the consummation of (A) a merger,
consolidation or other business combination of the Purchaser with any other
entity or affiliate thereof, or (B) a plan of complete liquidation of Purchaser
at issue or an agreement for the sale or disposition by Purchaser of all or
substantially all of its assets.
 
ARTICLE XII. GOVERNING JURISDICTION AND DISPUTE RESOLUTION
 
12.1           All disputes arising in connection with this Agreement shall be
finally settled in Atlanta, Georgia, through arbitration in accordance with the
rules and procedures of the American Arbitration Association (the “Rules”).
 
12.2           Any decision rendered by any arbitration tribunal pursuant to
this Article shall be final and binding on the Parties thereto, and judgment
thereon may be entered by any court of competent jurisdiction. The Parties
specifically agree that any arbitration tribunal shall be empowered to award and
order equitable or injunctive relief with respect to matters brought before it.
 
12.3           Notwithstanding the terms of this Article or the provisions of
the Rules, at any time before and after a demand notice is presented, the
Parties shall be free to apply to any court of competent jurisdiction for
interim or conservatory measures (including temporary conservatory injunctions).
The Parties acknowledge and agree that any such action by a Party shall not be
deemed to be a breach of such Party’s obligation to arbitrate all disputes under
this Article or infringe upon the powers of any arbitral panel.
 
12.4           This Agreement shall be construed and enforced in accordance with
the laws of the State of Georgia, United States of America without regard to its
principles of conflicts of law.
 
ARTICLE XIII. SEVERABILITY, WAIVER, PARTS, ENTIRE AGREEMENT, AMENDMENT, FORCE
MAJEURE, RELATIONSHIP OF PARTIES, NO THIRD-PARTY BENEFICIARIES
 
13.1           If a court or arbitrative panel of competent jurisdiction finds
any provision of this Agreement to be invalid or unenforceable, the provisions
of this Agreement shall be separable and such invalid or unenforceable term(s)
shall be ineffective in the affected jurisdictions to the extent of such
prohibition or unenforceability without invalidating the remaining provisions of
this Agreement. The remaining provisions of this Agreement and the invalidated
provisions in other non-affected jurisdictions shall remain in full force and
effect until the Agreement terminates or expires.
 
13.2           The waiver by either Party of a breach of any provision of this
Agreement shall not operate or be construed as a waiver of any subsequent breach
of that particular provision or any other provision of the Agreement. Failure by
any Party at any time to enforce any of the provisions of this Agreement shall
not affect or impair such provisions in any way, or the right of any Party at
any time to avail itself of any remedies it may have for breach of such
provisions pursuant to this Agreement, either in equity or in law.
 
13.3           This Agreement may be executed in multiple physical or facsimile
counterparts, which together shall form a single agreement as if both Parties
had executed the same document.
 
13.4           This Agreement constitutes the entire understanding between the
Parties, and supersedes all previous undertakings, agreements, and
understandings, whether oral or written, between the Parties hereto. No
modification, amendment or alteration of this Agreement shall be effective
unless agreed to in a writing signed by both Parties.
 

--------------------------------------------------------------------------------


 
13.5           Notwithstanding any provisions herein, neither Party shall be
held liable or responsible to the other Party for failure or delay in fulfilling
or performing any obligation under this Agreement if such failure or delay is
caused by actions, inactions or events which are beyond the reasonable control
of the affected Party, the effect of which is to prevent or interfere with such
Party’s performance hereunder, including but not limited to any weather; natural
disasters; government action or inaction or other governmental laws, orders,
restrictions, embargos or blockades; war; national or regional emergency; city
riot or other civil disobedience; revolution or rebellion; strike or other work
stoppage; fire; explosion; flood; sabotage; pestilence; accident or breakdown of
machinery, unavailability of fuel, labor, containers or transportation
facilities; accidents of navigation or breakdown or damage of vessels, or other
conveyances for air, land or sea or other impediments or hindrances to
transportation; or any other circumstances of like or different character
commonly referred to as an act of God or force majeure. Each Party agrees to
give the other Party prompt written notice of the occurrence of any such
condition and shall make all reasonable efforts to perform despite such
occurrence. In the event that such condition continues for more than three (3)
months, the Parties may consult with each other to determine whether or not to
terminate this Agreement.
 
13.6           The relationship between Seller and Purchaser is that of
independent contractors with respect ot all matters related to this Agreement.
Each Party agrees that it shall have no authority, whether express or implied,
to make contracts, representations, warranties or any other obligations in the
name of, or binding upon, the other Party.
 
13.7           This Agreement is made for the benefit of the Parties hereto and
is not intended to benefit any third parties and shall not be available for
enforcement or benefit of any third parties not a Party to this Agreement as
evidenced by a duly authorized signature hereto.
 
IN WITNESS WHEREOF, the undersigned duly authorized representatives of the
Parties hereto have executed this Agreement as of the day and year first written
above.



NeoMedia Technologies, Inc.   Silver Bay Systems LLC By:
/s/ Michael W. Zima
  By:
/s/ Kevin Hunter
 
Michael W. Zima
   
Kevin Hunter
 
Chief Financial Officer
   
President

 
 
 

--------------------------------------------------------------------------------

 